Plaintiff in error was convicted of arson and sentenced to four years in the State Prison. There were four defendants jointly indicted. All were convicted, but a new trial was granted to two. The only assignment of error insisted upon is based upon the denial of the motion for a new trial as to plaintiff in error.
We cannot see that it would serve any useful purpose to discuss the testimony, which was very meager, vague and unsatisfactory. Suffice it to say that a careful study of the testimony convinces us that it contains no proof of guilt. While the evidence raises a suspicion that plaintiff in error may have been guilty, it amounts to no more. The law presumes that he was innocent, and the burden was upon the State to overcome this presumption by introducing evidence showing his guilt beyond a reasonable doubt. In our opinion this was not done. The jury must have based its verdict on something outside of the evidence. Our conclusion is that this youth of eighteen should not be sent to the penitentiary on the testimony adduced, and that the learned trial judge erred in denying the motion for new trial.
Reversed.
ELLIS, C. J., AND STRUM AND BROWN, J. J., concur.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur in the opinion. *Page 254